Citation Nr: 9932736	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-48 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 4, 1998, 
for the award of a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from July 1975 to July 
1995.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1998 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein a TDIU was 
granted as of December 4, 1998.  Following an April 1999 
Board remand, the RO, in an August 1999 rating decision, 
assigned an effective date of March 4, 1998.  The case was 
thereafter returned to the Board for further review. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The initial claim for TDIU benefits was received by VA on 
March 4, 1998.

3.  Entitlement to TDIU benefits is first shown on November 
10, 1997.


CONCLUSION OF LAW

Entitlement to an effective date of November 10, 1997, for 
the award of TDIU benefits is established.  38 C.F.R. 
§ 3.400(o)(1) (1998); 38 U.S.C.A. § 5110(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
She has not alleged that any records of probative value that 
could be obtained, and which have not already been sought by 
VA, are available.  The Board accordingly finds that the duty 
to assist her in the development of her claim, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Regulations pertaining to the determination of effective 
dates for the award of disability compensation by VA 
stipulate that the effective date for the granting of such 
compensation is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (1998); see also 38 U.S.C.A. § 5110(a) (West 
1991).  However, these regulations also stipulate that the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided that the claim is received within one year 
of that date; if the claim is not received within one year of 
that date, the appropriate effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (1998).  In 
addition, the regulations allow for the submittal of an 
informal claim, which is defined as any communication or 
action indicating an intent to apply for one or more VA 
benefits; this communication must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (1998).

With regard to the instant case, a VA Form 9, Appeal to Board 
of Veterans' Appeals, was received by VA on March 4, 1998.  
On this form the veteran indicated, in pertinent part, as 
follows:  "...I am no longer able to work, even part-
time...because of my multiple medical problems."  The Board 
finds that this document constitutes a claim for TDIU 
benefits.  Inasmuch as a review of the 

evidentiary record does not reveal that a claim, either 
formal or informal, had been received prior to that date, the 
question that must therefore be resolved is whether it is 
factually ascertainable that the veteran was entitled to TDIU 
benefits any time within the year prior to March 4, 1998.

At a personal hearing conducted on January 24, 1997, the 
veteran indicated that she occasionally missed work as a 
result of her bronchitis, and that she was employed on a 
part-time basis as a dental lab technician.  Neither the 
transcript of this hearing, nor any other evidence, shows 
that, immediately prior to, or as of, March 4, 1997, she was 
precluded from obtaining and maintaining gainful employment 
as a consequence of her service-connected disabilities.  See 
38 C.F.R. §§ 4.16, 4.17, 4.18 (1998).  Similarly, the reports 
of VA examinations conducted in June 1997 and July 1997, 
while indicating that she was impaired to at least some 
extent as a result of her service-connected disabilities, do 
not show that any such impairment precluded employment; it is 
noted that the report of a June 1997 VA general medical 
examination indicates that she was working as a dental lab 
technician "approximately 10 hours a week," but does not 
indicate that her part-time status was due to her service-
connected disabilities.  

A report of VA outpatient treatment afforded the veteran on 
November 10, 1997, is the earliest evidence that demonstrates 
that her disabilities were deemed to impair her 
employability.  This record notes that "[h]er boss suggested 
she retire after only working 30 [hours] per month due to her 
physical limitations.  She is now unemployed...."  Based on 
this evidence, the Board finds that November 10, 1997, is the 
appropriate effective date for the assignment of her TDIU 
benefits.  

In so concluding, the Board also finds that the evidentiary 
record does not indicate that a claim for TDIU benefits was 
received prior to March 4, 1998; that is, the evidence does 
not show that an informal claim had been received prior to 
that date.  

In fact, the receipt of any such claim would be, in these 
circumstances, immaterial.  It must be reiterated that the 
regulations discussed above stipulate that, so long as the 
claim is received within one year of the date that it is 
factually ascertainable that there has been an increase in 
disability, the effective date is that particular date; only 
if the claim is received more than one year after that date 
is the date of receipt of the claim material.  In the case at 
hand, the evidence first shows on November 10, 1997, that the 
veteran was unemployed due to her disabilities, and that a 
claim was received within the subsequent one-year period.

In view of the above, the Board finds that November 10, 1997, 
is the appropriate effective date for the award of TDIU 
benefits.


ORDER

An effective date of November 10, 1997, for the award of TDIU 
benefits is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

